    Case 1:19-cv-00286-RJJ-PJG ECF No. 95 filed 03/13/20 PageID.3038 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION



ST. VINCENT CATHOLIC,

                 Plaintiff,
                                                                       CASE NO. 1:19-CV-286
v.
                                                                       HON. ROBERT J. JONKER
ROBERT GORDON, et al.,

            Defendants.
__________________________________/

                                                    ORDER

         Defendants Robert Gordon, Director of the Michigan Department of Health and Human

Services; Herman McCall, Executive Director of the Michigan Children’s Agency; and Dana

Nessel, Michigan Attorney General (collectively, the “State Defendants”) request certification to

the Michigan Supreme Court a question of interpretation of 2015 Public Act 53, codified as MICH.

COMP. L. § 722.124e and § 722.124f (the “2015 Michigan Law”). (ECF No. 87.) Plaintiff

St. Vincent opposes the Motion to Request Certification. (ECF No. 90.)

         On March 11, 2020, the State Defendants filed a Notice of Supplemental Authority in

support of their motion for certification. (ECF No. 94.)1 Plaintiff may file any response no later

than March 31, 2020.

         IT IS SO ORDERED.


Dated:       March 13, 2020                          /s/ Robert J. Jonker
                                                     ROBERT J. JONKER
                                                     CHIEF UNITED STATES DISTRICT JUDGE

1
 The State Defendants’ motion focuses on the U.S. Supreme Court’s recent grant of certiorari in Fulton v. City of
Philadelphia, 922 F.3d 140 (3d Cir. 2019), cert. granted, -- S.Ct. --, 2020 WL 871694 (Mem), 20 Cal. Daily Op. Serv.
1378 (Feb. 24, 2020).
Case 1:19-cv-00286-RJJ-PJG ECF No. 95 filed 03/13/20 PageID.3039 Page 2 of 2
